UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 4, 2011 ONLINE DISRUPTIVE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54394 27-1404923 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 3120 S. Durango Dr. Suite 305, Las Vegas, Nevada 89117 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code:(702) 579-7900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On November 4, 2011, we entered into a loan terms agreement whereby we agreed to repayment terms regarding an outstanding loan in the amount of $74,062.33 from a lender.The loan is unsecured, non-interest bearing and due on October 31, 2016.We have agreed to pay the principal of the loan over time by paying to the lender 10% of the gross proceeds received by us from any equity or debt financing that we conduct until the loan is paid in full. A copy of the loan terms agreement is attached as exhibit 10.1 to this current report on Form 8-K. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information contained in Item 1.01 above related to the loan agreement is responsive to this Item 2.03 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Loan Terms Agreement dated November 4, 2011 with Peter Hough 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONLINE DISRUPTIVE TECHNOLOGIES, INC. By:/s/ Benjamin Cherniak Benjamin Cherniak President and Director Dated:November 7, 2011 3
